Title: To James Madison from Benjamin Woods, 13 August 1801 (Abstract)
From: Woods, Benjamin
To: Madison, James


13 August 1801, New Bern. Has received JM’s letter of 23 July [not found]. Returns abstract of cases handled in circuit court. Points out that totals requested were shown at bottom of report, although not labeled. Will ask deputy clerk at Raleigh to send dockets of cases undetermined at end of last term.
 

   RC (DNA: RG 59, ML). 3 pp.; docketed by Wagner as received 21 Aug., with his notation: “Answer to Circular of 2nd. June.” Woods was district attorney for North Carolina. Enclosure not found, but the figures are in Jefferson’s annual message to Congress, 8 Dec. 1801 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:303, 319, 324; see also JM to Jefferson, 25 Feb. 1802).

